DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	Claims 1, 6-7 and 12-16 are presently amended. 
Claims 5, 11 and 18 are cancelled.
Claims 1-4, 6-10, and 12-17 and 19 are pending.

Response to Amendment
3.	Applicant’s amendments are acknowledged.

Response to Arguments
4.	Applicant’s arguments filed 7/26/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive.

35 USC § 112 Rejections 
First, regarding newly cancelled claim 18, Applicant submits that “the application at paragraph 0021 describes that a first number of different shipping packages to be considered can be “hundreds or more different packages”, and the application continues in paragraph 0022 to describes second number “of different shipping packages ... to be available at the distribution facility being evaluated is identified. 
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the language in paragraphs 21-22 of the specification do not teach or otherwise disclose the “less than half” language of cancelled claim 18. As such, Examiner remains unpersuaded.

35 USC § 103 Rejections 
First, Applicant submits that “the office action in attempting to show that Pettersson describes a “second number of different shipping package sizes to be used” relies on a single “top set of solutions” citing to paragraph 0114 (office action, pg. 9, emphasis added). This single “top set of solutions” is determined as part of a “Method 600” (paragraph 0114). Pettersson makes it clear that this is a single set of solutions according to design groups of “different weights, preferences, restrictions, and other considerations, or combinations of the foregoing” (Pettersson 0058)... Nothing in Pettersson suggests that multiple different top sets are identified that each require the “second number” of different package sizes. 
the single “top set of solutions” is not considered as a group of package sizes. Instead, the top set of solutions are individual designs and the user selects a single one of those designs. There is no evaluation collectively of the set of designs. To the contrary, only a single one of the designs is selected. Accordingly, the “top set of solutions” cannot be equated to the multiple different potential packaging combinations as claimed” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes the above argued limitation states, in part, “wherein the second number of different shipping package sizes is a subset of and less than the first number of the different shipping packages” Examiner respectfully maintains that Pettersson explicitly discloses this element and directs the Applicant to  (Pettersson, ¶ 114, it may be that the score values from Table 2 are used to limit the number of solutions for additional or final consideration. Further, a design group 302 may include a number of different main designs 304 and a number of packaging designs 306 as sub-designs within a main design 302. Indeed, there may easily be dozens, if not hundreds or thousands, of possible options that may be scored and considered. Thus, the score value is used to identify a top set of solutions, such as, for example, the top ten solutions). Here, Pettersson discloses limiting the different sizes of packaging to a second number (i.e. subset) of different packaging sizes. Even if Pettersson discloses further steps where a single package is finally selected, Pettersson still first discloses the subset elements of the above argued limitation.
Further, regarding the argument that “the “top set of solutions” is not considered as a group of package sizes”, Examiner respectfully maintains that a “set” of solutions is not meaningfully different than a “group”. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the combination of Pettersson, Tian and Williams does not describe or make obvious at least “identify a second number of different shipping package sizes to be used at the first distribution facility to ship products” as recited in claim 1… 
 paragraph 0115 states the top set of “solutions may be provided to an operator via a user interface to allow the user to select the [single] chosen design”. Therefore, the “top set of solutions” identified in Table 2 of Pettersson are not a combination of packages “to be used at the first distribution” as recited in claim 1… nothing in Pettersson describes or even suggests that all of the “top set of solutions” are considered as a group “to be used at the first distribution facility to ship products and that are to be received from the one or more package suppliers ... and utilized in shipping products from the first distribution facility” as recited in claim 1…
the office action in suggesting this packaging material “may be available in only certain widths” is a “second number” of different package sizes, and subsequently that multiple different combinations are identified that each of this packaging materials with certain widths. To the contrary, the cited portion makes it clear that this would only be at best a single set of packaging materials (not packages), and does not describe or make obvious multiple different packaging combinations” [Arguments, pages 13-14].
In response, Applicant’s arguments are considered but are not persuasive. As stated in response to the above argument, even if Pettersson discloses further steps where a single package is finally selected, Pettersson still first discloses the subset elements of the above argued limitation. Examiner respectfully maintains that it is unreasonable and incorrect to assume that a only single packaging design in Pettersson would be selected for use at an entire distribution center. For example, Pettersson discloses that “a design group 302 may include a number of different main designs 304 and a number of packaging designs 306 as sub-designs within a main design 302. Indeed, there may easily be dozens, if not hundreds or thousands, of possible options that may be scored and considered”. Here, Pettersson discloses that “dozens, if not hundreds or thousands” of designs groups, main designs and packaging designs may be considered. Examiner relies on Tian for the usage at a distribution center as detailed in the rejection below. 
Regarding the argument that Pettersson discloses “a single set of packaging materials (not packages)”, Examiner directs the Applicant to Table 2 of Pettersson, which makes clear that packaging designs, rather than materials, are being considered. As such, Examiner remains unpersuaded.


    PNG
    media_image1.png
    259
    445
    media_image1.png
    Greyscale


Third, Applicant submits that “the combination of Pettersson, Tian and Williams also does not describe at least “identify multiple different potential packaging combinations [that each] has a number of packages equal to the second number” (claim 1)… 
the office action again relies on Pettersson, but fails to show that Pettersson considers multiple different potential package combinations that each include the number of designs identified from the single top set of solutions relied upon in the office action as the identification of the second number of different package sizes. Nothing in Pettersson describes or makes obvious multiple different package combinations that each include the “second number” of packages identified in the single “top set of solutions”. To the contrary, Pettersson only describes identifying a single, individual “top set” of solutions for a set of criteria. This single top set is then presented to a user for the user to select one of those designs (See para. 0115). Other top sets of solutions are based on different criteria and will produce completely different top sets. These top sets of solutions do not have the “second number” and are not limited to the “second number.”…
 the office action being unable to show that it would be obvious in view of Pettersson, Tian and Williams to identify multiple different potential packaging combinations of different subsets of packages that each include different packages than the other different potential package combinations, and each of the different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes, office action assert that it would be obvious based on conclusory statement without support that such a modification to Pettersson is a known technique that would provide predicable results. This assertion fails to take into considerations the changes required to the system of Pettersson, and the detrimental effects that would result” [Arguments, pages 15-17].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding the assertion that Pettersson fails to disclose multiple different potential package combinations that each include the number of designs identified from the single top set of solutions, Examiner respectfully disagrees and maintains that Pettersson discloses the identification of subsets of a group of packaging designs as demonstrated in response to the above arguments. Further, Examiner directs the Applicant to (Pettersson, ¶ 127, the production architecture 100 can facilitate production of two or more templates substantially in parallel on each production track (e.g., production tracks 102A, 102B, and 102C). Tiling templates during production can be performed a part of automatically optimizing production of packaging products based on stored and/or real-time information… packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), wherein Pettersson discloses a plurality of packaging combinations that can be tiled together. 
In this regard, Examiner respectfully maintains that the application of KSR Rationale D is proper and would not require detrimental changes to the system of Pettersson. As such, Examiner remains unpersuaded.

Fourth, Applicant submits that “the office action further fails to show that the combination of Pettersson, Tian and Williams makes obvious at least identifying “multiple different potential packaging combinations ... each ... comprises different subsets of packages from the first number of different shipping packages” as recited in claim 1, and similarly recited in claim 7…
the office action does not even address this limitation or even show any portion of Pettersson that describes multiple different package combinations each having the “second number” of different package sizes, and each combination is a different subset of packages… Again, the office action attempts to cite to paragraphs 0127, 0047, 0079 and 0040. However, none of these paragraphs, nor any other portion of Pettersson describes different package combinations that each include the “second number” of different package sizes and each combination includes different subset of packages…” [Arguments, pages 17-18].
In response, Applicant’s arguments are considered but are not persuasive. First, Examiner observes that the Applicant correctly observes that this limitation was addressed by acknowledging the citation of paragraphs 0127, 0047, 0079 and 0040 of Pettersson. Further, as stated in response to the above arguments, Pettersson at at least paragraph 127 discloses multiple packaging combinations comprised of different design groups 302.
Further still, regarding the assertion that the cited art does not disclose a “second number” of different package sizes and each combination includes different subset of packages…”, Examiner maintains that through KSR Rationale D, Pettersson discloses … and each of the different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes.
First, Pettersson does disclose a subset of 10 different shipping package sizes (see Table 2, above).
Pettersson further discloses a plurality of different potential packaging combinations (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together).
One of ordinary skill in the art would have recognized that applying the known technique of limiting subsets of packaging combinations to 10 designs (Pettersson, Table 2) would have yielded predictable results (KSR Rationale D (See MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying uniform numbers of designs to each subset would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting standardization that would allow more efficient packaging operations. As such, Examiner remains unpersuaded.

Fifth, Applicant argues that “the office action at pg. 11 admits that Pettersson and the combination of Pettersson, Tian and Williams, do not describe or make obvious at least the identification of “multiple different potential packaging combinations .. that ... has a number of packages equal to the second number of different shipping package sizes” as recited in claim 1… 
Instead, the office action in attempting to support the rejection suggests that the identification of multiple different package combinations each having the second number of packages is a known technique without support according to the Graham factors… One skilled in the art would not modify this optimization system to disregard this optimization system implementation, and instead identify multiple different combinations that each have the “second number” of packages. This would result in a less optimized system that would go against the intended purpose of Pettersson in reducing costs and material usage” [Arguments, pages 17-18].
In response, Applicant’s arguments are considered but are not persuasive. First, Examiner observes that the statement on page 11 says that “Pettersson does not explicitly disclose…” the above argued limitation. However, as further detailed below that statement, Examiner maintains that through KSR Rationale D, Pettersson does in fact make obvious ”…and each of the different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes. As demonstrated in response to the above arguments, Pettersson does disclose the multiple combinations of packaging such that the system would not be detrimentally changed by the Application of the KSR Rationale. Further still, Examiner maintains that motivation and support to combine the elements was provided as detailed in the previous office action as stated in response to the above argument. Specifically, it would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying uniform numbers of designs to each subset would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting standardization that would allow more efficient packaging operations. As such, Examiner remains unpersuaded.

Sixth, Applicant argues that “one skilled in the art would not modify Pettersson as suggested in the office action to “applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, §] 127) would have yielded predictable results” as suggested in the office action at pg. 11 (emphasis added) because such a modification would require the identified “top set of solutions” to be modified in order to have the “second number.””… 
2E-3. Further, the proposed modification would not yield predictable results as suggested in the office action. Again, in order to achieve the “top set of solutions” that have the “second number” some solutions that meet the information and restrictions would have to be removed when the “top set of solutions” has more than the “10” solutions, or some solutions that do not meet the information and restrictions would have to be added when the “top set of solutions” has less than the “10” solutions. Such modifications would actually remove the most optimal solutions or allow the user to select a solution that does not meet the information and restrictions” [Arguments, pages 20-21].
In response, Applicant’s arguments are considered but are not persuasive. First, Examiner observes that, contrary to the above argument, this argument appears to amount to an admission by the Applicant that the previous office action does in fact provide support for the applied of the KSR Rationale. 
Further, Examiner maintains that, at least through the scoring depicted in Table 2 of Pettersson, the combinations and subsets determined by the system of Pettersson would not be chosen by removing the most optimal solutions. Further still, as detailed in cited paragraph 40 of Pettersson, “to facilitate the use of production architecture 100 in identifying appropriate packaging for an object, any of a number of different designs or types of packaging may be considered”. Here, Pettersson describes that any number of packaging designs or types may be considered for use. Thus, Pettersson does not limit the solution sets to an exemplary 10 packages. More specifically, Examiner directs the Applicant to (Pettersson, ¶ 114, it may be that the score values from Table 2 are used to limit the number of solutions for additional or final consideration. Further, a design group 302 may include a number of different main designs 304 and a number of packaging designs 306 as sub-designs within a main design 302. Indeed, there may easily be dozens, if not hundreds or thousands, of possible options that may be scored and considered. Thus, the score value is used to identify a top set of solutions, such as, for example, the top ten solutions). Here, the number of 10 solutions is clearly an exemplary number. As such, Examiner remains unpersuaded. 

Sixth, Applicant argues that “Applicant has demonstrated above that the claims are not obvious in view of Pettersson, Tian and Williams. The office action has failed to identify any supporting reference to support the proposed modification to Pettersson in view of Tian and Williams that would make the claims obvious. The asserted “known technique” is not a known technique and is inconsistent with the implementation of Pettersson…
the office action again relies on the single “top set of solutions” in Table 2 in attempts to show that Pettersson describes a single identification of different packages. These are not combinations of packages that are planned to be used in the distribution center. Instead, these are only suggested packages that meet criteria and are presented to a user to allow a user to select a single package. Nothing suggests any consideration of the combination of packages, nor any identification of multiple different combinations of packages that are each evaluated as a combination…
The office action applies impermissible hindsight with the knowledge of the subject invention to suggest the modification to Pettersson to conclude that it would be obvious to have multiple different combinations of 10 designs. First, the top set of 10 designs is only identified based on evaluation of parameters. Accordingly one skilled in the art would not modify Pettersson as suggested because the identification of a different top set of solutions would be based on completely different parameters and unlikely to identify 10 designs. Second, nothing in Pettersson makes any suggestion of multiple top sets of 10 package combinations. Again, the “top set of solutions” are only identified based on meeting specified criteria” [Arguments, pages 21-22].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding the assertion that the office action again relies on the single “top set of solutions” in Table 2 in attempts to show that Pettersson describes a single identification of different packages, Examiner directs the Applicant to the response to at least the first argument, above. 
Further, regarding the argument of impermissible hindsight, Examiner respectfully maintains that it is unnecessary to rely on the present invention to conclude that it would be obvious to have multiple different combinations of 10 designs at least because the present invention does not appear to specify “multiple different combinations of 10 designs”. Further, Examiner directs the Applicant to (Pettersson , ¶ 127, the production architecture 100 can facilitate production of two or more templates substantially in parallel on each production track (e.g., production tracks 102A, 102B, and 102C). Tiling templates during production can be performed a part of automatically optimizing production of packaging products based on stored and/or real-time information… packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), wherein Pettersson discloses that multiple combinations (not just one combination) of various different design groups, main designs and/or packaging designs can be tiled together on multiple production tracks. As such, Examiner remains unpersuaded.

Seventh, Applicant argues that “the office action additionally attempts to rebut arguments that Pettersson does not describe a second number of packages asserting that the office action “does not draw a meaningful distinction between packaging that is available only in certain widths and a ‘fixed number of different packaging sizes’ ... [maintaining] that if packaging material is only available in certain widths, then that packaging is available in a ‘fixed number of different packaging sizes’” (office action, pg. 3). Applicant respectfully submits, however, that the “restrictions or constraints” in Pettersson are used to evaluate designs in selecting designs to be tiled side-by-side…” [Arguments, page 23].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes, as stated in the previous office action, that the amended claims no longer include language relative to a “fixed number of different packaging sizes”. Further, regarding the ‘second number of packages’, Examiner directs the Applicant to (Pettersson , ¶ 127, the production architecture 100 can facilitate production of two or more templates substantially in parallel on each production track (e.g., production tracks 102A, 102B, and 102C). Tiling templates during production can be performed a part of automatically optimizing production of packaging products based on stored and/or real-time information… packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), wherein Pettersson discloses that multiple combinations (not just one combination) of various different design groups, main designs and/or packaging designs can be tiled together on multiple production tracks. As such, Examiner remains unpersuaded.

Eighth, Applicant argues that “ one skilled in the art would not modify Pettersson in view of Tian and Williams as proposed because Pettersson teaches away from the proposed modification. The intended purpose of Pettersson is to manufacture different packages based on the item to be packaged. For example, Pettersson specifically states at paragraphs 0003-0004 (emphasis added) ... Fortunately, available packaging systems can now be used to produce virtually any style of product packaging from packaging materials such as corrugated cardboard. Perhaps the single biggest factor in producing packaging for a product 1s that the packaging be designed to fit the contained product as precisely as possible” [Arguments, pages 23-25].
In response, Applicant’s arguments are considered but are not persuasive. First, With regard to Applicant' s assertion that the Pettersson reference teaches away from the "the second number of different shipping package sizes is the limit of the number of different sized shipping packages to be stocked at the first distribution facility" as recited in claim 1, Examiner disagrees. First, regarding teaching away, Examiner notes “the prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (see MPEP § 2123 II) Applicant' s assertion of an individual difference of the references is not evidence of “teaching away” from the claims.  As noted by Applicant, Pettersson teaches that any of a number of different designs or types of packaging may be considered.  However, this is not evidence of teaching away from the second number of different shipping package sizes is the limit of the number of different sized shipping packages to be stocked because the Pettersson disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Therefore, Applicant' s assertion of “teaching way” is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6-7, 9, and 12-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al., U.S. Publication No. 2014/0135966 [hereinafter Pettersson] in view of Tian et al., U.S. Patent No. 8,401,975 [hereinafter Tian] and in further view of Williams, U.S. Patent No. 5,115,908 [hereinafter Williams].

Regarding claim 1, Pettersson discloses a system providing packaging evaluations, comprising: an evaluation control circuit and memory coupled to the control circuit storing computer instructions that when executed by the control circuit cause the control circuit to:… access packaging information of each of a first number of different shipping packages to be considered for use… wherein the first number of different shipping packages comprising different package types… (Pettersson, ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 28, Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory (discloses memory), as discussed in greater detail below), (Id., ¶ 34, Determining and selecting packaging designs (discloses packages to be considered for use comprising different types) can be based on packaging product information and defined packaging), (Id., ¶ 40, computer system 104 and/or packaging production machine 102 utilize all or some of the information from data store 106 to optimize which types and/or sizes of packaging templates are to be made by packaging production machine 102);
identify a second number of different shipping package sizes to be used… to ship products and…, wherein the second number of different shipping package sizes is a subset of and less than the first number of the different shipping packages that are available and to be considered to be acquired…, and wherein the second number of different shipping package sizes is the limit of the number of different sized shipping packages… (Id., ¶ 114, it may be that the score values from Table 2 are used to limit the number of solutions (discloses limiting the different sizes of packaging to a second number (i.e. subset) of different packaging sizes) for additional or final consideration. Further, a design group 302 may include a number of different main designs 304 and a number of packaging designs 306 as sub-designs within a main design 302. Indeed, there may easily be dozens, if not hundreds or thousands, of possible options that may be scored and considered. Thus, the score value is used to identify a top set of solutions, such as, for example, the top ten solutions), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 79, For example, packaging materials (e.g., fanfold or rolled corrugated materials) may be available in only certain widths (discloses fixed number of different sizes)), (Id., ¶ 85, restrictions or constraints may limit or require a particular packaging production machine be used to produce the design, or that a particular quality of fanfold material be used. Of course other considerations can be used in identifying restrictions or constraints. Thus, a restriction or constraint may be used to specify conditions that, when existing, exclude the particular design from further consideration or use (discloses subset of total available shapes/sizes)); 

    PNG
    media_image1.png
    259
    445
    media_image1.png
    Greyscale

identify multiple different potential packaging combinations, wherein each of the different potential packaging combinations comprises different subsets of packages from the first number of different shipping packages, wherein each of the different potential packaging combinations includes different packages than the other different potential package combinations, and each of thePage 3 of 17Application No. 15/251,585Amendment different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), ((Id., ¶ 79, For example, packaging materials (e.g., fanfold or rolled corrugated materials) may be available in only certain widths (further discloses fixed number)), (Id., ¶ 40, to facilitate the use of production architecture 100 in identifying appropriate packaging for an object, any of a number of different designs or types of packaging may be considered (discloses greater than fixed number of available sizes));
Through KSR Rationale D, Pettersson discloses … and each of thePage 3 of 17Application No. 15/251,585Amendment different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes.
First, Pettersson does disclose a subset of 10 different shipping package sizes (see Table 2, above).
Pettersson further discloses a plurality of different potential packaging combinations (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together).
One of ordinary skill in the art would have recognized that applying the known technique of limiting subsets of packaging combinations to 10 designs (Pettersson, Table 2) would have yielded predictable results (KSR Rationale D (See MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying uniform numbers of designs to each subset would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting standardization that would allow more efficient packaging operations.
Pettersson further discloses …evaluate each of the multiple potential packaging combinations relative to each of… over one or more predefined periods of time based on the product dimensions of each product in each product order… of one or more of the shipment packages of the potential packaging combination being evaluated (Id., ¶ 34, embodiments of the invention can efficiently and automatically determine and select optimal packaging designs to produce packaging products), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 127, the production architecture 100 can facilitate production of two or more templates substantially in parallel (discloses period of time) on each production track (e.g., production tracks 102A, 102B, and 102C). Tiling templates during production can be performed a part of automatically optimizing production of packaging products based on stored and/or real-time information… packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 138, The optimized box sizes may be chosen based on one or more of the suitability of each box size for each item (discloses box based on product dimensions)); 
obtain a utilization rate of each of the multiple packaging combinations based on the evaluation of each…  (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses historic orders, utilization rate)), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202));
 identify two or more of the multiple potential packaging combinations that satisfy a utilization threshold corresponding to the utilization rates, and identify a predicted cost to acquire and utilize each of the identified two or more potential packaging combinations (Id., ¶ 34, embodiments of the invention can efficiently and automatically determine and select optimal packaging designs to produce packaging products), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses utilization rate)), (Id., ¶ 140, Determining how to allocate box production can also include comparing dimensions of box templates or blanks that are to be tiled, and ensuring that the dimensions for each template/blank are within specified thresholds (discloses threshold) of one another. If the dimensions are not within specified thresholds of one another, act 905 can include modifying the design of one or more of the box templates or blanks so that they fall within the specified thresholds), (Id., ¶ 86, Method 600 includes an act of assigning preferences/priorities/costs (act 604)), (Id., Figure 6, Figure shows calculation of material costs (step 609)),

    PNG
    media_image2.png
    602
    424
    media_image2.png
    Greyscale

 and select, based on the evaluation of each of the multiple potential packaging combinations, a first potential packaging combination of the multiple potential packaging combinations satisfying the utilization threshold, having the second number of different shipping package sizes and having a lowest predicted utilization cost, wherein the first potential packaging combination comprises multiple different sizes of packages that are to be received at and stored… in shipping products (Id., ¶ 138, Method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items... The optimized box sizes may be chosen based on one or more of the suitability of each box size for each item, the ability of the box sizes to be tiled together (discloses based on the evaluation of selected packaging combinations), the type and/or dimensions of available production machines, cost considerations (lowest cost), user preference), (Id., ¶ 34, Determining and selecting packaging designs can be based on packaging product information and defined packaging designs (discloses fixed number of available package sizes)), (Id., ¶ 74, however, as the dimensions are input into a formula in a particular form, the size and shape of the two-dimensional template that may be folded to produce the box of the specified size may be varied. In some cases, the width and length of the template can change based on the particular combination of length/width/height dimensions. Particularly where a packaging production machine has access to a limited set of types of materials (discloses fixed number of different packaging sizes) (e.g., fanfold or rolled corrugated board of particular widths), the size of the template may make a difference in the overall cost to produce the box), (Id., ¶ 85, restrictions or constraints may limit or require a particular packaging production machine be used to produce the design, or that a particular quality of fanfold material be used. Of course other considerations can be used in identifying restrictions or constraints. Thus, a restriction or constraint may be used to specify conditions that, when existing, exclude the particular design from further consideration or use), (Peterson, ¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size (discloses different sizes of packages) for packaging a second one or more items in the plurality of items...), (Id., ¶ 52, referring to FIG. 5A, packaging materials table 501 indicates aspects of one or more packaging materials that are available within production architecture 100, some of which may be available (discloses availability for use) at packaging production machine 102); 
…packages of the first potential packaging combination for use… (Petersson, ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 34, Determining and selecting packaging designs can be based on packaging product information and defined packaging designs); 
utilize… the ordered packages… (Id., ¶ 138, method 900 includes an act of selecting (discloses selection) a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items (discloses evaluation) in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...), (Id., ¶ 3, with the increasing availability of merchandise, products, and other items not only locally, but also through a global market, the needs to properly package such materials for shipment (discloses packaging products to be shipped) and delivery have never been more important); 
and wherein the evaluation control circuit is further configured to… of the use of the packages of the selected first potential packaging combination used to fulfill the product orders relative to one or more of the multiple packaging combinations prior to ordering further packages for use in shipping products from… (Id., ¶ 138, Method 900 includes an act of selecting (discloses selection) a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items (discloses evaluation) in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...), (Id., ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 101, accordingly, a real time design optimization system can consider a number of the design-related features before (discloses prior to) identifying an optimal design); 
wherein the control circuit is further configured to group the first number of different shipping packages into multiple different groups according to size, and in the identifying the multiple different potential packaging combinations further identifies a limited subset of the first number of different shipping packages from which the multiple potential packaging combinations are identified such that each of the multiple potential packaging combinations includes at least one shipping packaging size from each of the multiple different groups (Id., ¶ 45, Packaging production information 111 can define the size of a packaging product (e.g., a box)...the other information can include a quantity of boxes to produce, a selected design group, etc.), (Id., ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses multiple packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 83, Each main design 304 and packaging design sub-group 306 may have a formula for calculating the size of the packaging template such that a wide range of packaging sizes may be evaluated... by selecting one design group, one or more other design groups and the main and/or packaging designs 304, 306 therein may also be considered), (Id., ¶ 82, in packaging design table 301, no dimensions are included for design groups 302, main designs 304, or packaging designs 306. While this is merely optional (discloses, as an option, grouping by size), the exclusion of dimensions may allow for a broader range of packaging to be considered).
While suggested, Pettersson does not disclose …for each of multiple different distribution facilities… at a first distribution facility of the multiple different distribution facilities… that are considered to be acquired from shipping package suppliers and used in shipping products from the first distribution facility; …at the first distribution facility to ship products and that are to be received from the one or more package suppliers, stored at and utilized in shipping products from the first distribution facility… from the one or more shipping package suppliers… to be stocked at the first distribution facility and used in shipping products from the first distribution facility; …thousands of historic order shipments… ...fulfilled from the first distribution facility…  of the thousands of historic order shipments… relative to an interior dimension; …of the thousands of historic order shipments; …stored at the first distribution facility and used at the first distribution facility…; order and receive, from at least one of the one or more shipping package suppliers… at the first distribution facility; …at the first distribution facility... to physically package products and ship the packaged products from the first distribution facility; …repeat the evaluation… the first distribution facility.
However, Tian discloses …for each of multiple different distribution facilities… at a first distribution facility of the multiple different distribution facilities… that are considered to be acquired from shipping package suppliers and used in shipping products from the first distribution facility (Tian, column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses packaging received from suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 8, lines 5-11, if an agent is directed to transport one or more items within the facility during picking 140, such as in a tote, but the items do not all fit in the tote, the product dimension correction system may detect that one or more item dimension values associated with one or more of the items are inaccurate and may initiate correction), (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available), (Id., column 9, lines 19-26,  Automated product dimension correction, as described herein in various embodiments, may be utilized (discloses utilizing) in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like);
…at the first distribution facility to ship products and that are to be received from the one or more package suppliers, stored at and utilized in shipping products from the first distribution facility… from the one or more shipping package suppliers… to be stocked at the first distribution facility and used in shipping products from the first distribution facility (Id., column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses packaging received from suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 8, lines 5-11, if an agent is directed to transport one or more items within the facility during picking 140, such as in a tote, but the items do not all fit in the tote, the product dimension correction system may detect that one or more item dimension values associated with one or more of the items are inaccurate and may initiate correction), (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available);
fulfilled from the first distribution facility… relative to an interior dimension… (Tian, column 29, lines 22-28, For example, an ideal container may be one having the same interior dimensions (discloses relative to an interior dimension) as that of a three-dimensional bounding box having sufficient length, width, and height to contain all of the items in the item package, as described earlier. The operations illustrated in FIG. 6 may be applied to this ideal container, rather than a recommended container chosen from available containers in the facility to determine excess shipping costs associated with not having an ideally sized container for the item package), (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like); …stored at the first distribution facility and used at the first distribution facility… (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available);
order and receive, from at least one of the one or more shipping package suppliers… at the first distribution facility; …at the first distribution facility (Tian, column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like); …at the first distribution facility... to physically package products and ship the packaged products from the first distribution facility  (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like), (Id., column 7, lines 42-50, Note that not every fulfillment facility may include both sorting and packing stations. In certain embodiments agents may transfer picked items directly to a packing station, such as packing station 160, while in other embodiments, agents may transfer picked items to a combination sorting and packing station (not illustrated). This may result in a stream and/or batches of picked items for multiple incomplete or complete orders being delivered to sorting 150 for sorting into their respective orders for packing 160 and shipping 170 (discloses packing and shipping), according to one embodiment).
…repeat the evaluation… the first distribution facility (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like), (Id., column 12, lines 18-30, In some embodiments, the product dimension correction system may begin its recommendation process by determining if the items will fit in the smallest available container, or through the smallest portal or path, and if not, repeating (discloses repeating the evaluations) its determination for each other container, portal, or path in turn, from smallest to largest, until determining that the items will fit into one of the containers or through one of the portals or paths). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the supplier and physical packaging, interior dimension and shipping elements of Tian in the analogous art of package performance analysis. 
The motivation for doing so would have been to “improve the performance of packaging-related and shipping-related operations” as discussed in Tian (column 24, lines 19-28). Such improvements correlate to the improvements discussed in Pettersson (¶ 146). 
The combination of Pettersson and Tian does not explicitly disclose …thousands of historic order shipments… of the thousands of historic order shipments; …of the thousands of historic order shipments
However, Williams discloses …thousands of historic order shipments… of the thousands of historic order shipments; …of the thousands of historic order shipments (Williams, column 1, lines 32-38, in recent years, the overnight package delivery industry has grown to the point where there is a relatively short period of time to collect, sort and deliver hundreds of thousands of packages (discloses thousands of orders) in order to meet the promised delivery deadlines. The main requirements of conveyor systems used in the package delivery industry are the ability to run reliably with minimal preventive maintenance and the capacity to handle heavy loads with frequent starting and stopping, all in a system located within a minimum of space). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson and the supplier and physical packaging, interior dimension and shipping elements of Tian to include the thousands of historical orders element of Williams in the analogous at of package handling.
The motivation for doing so would have been to improve the ability “to more reliably fulfill the load and work requirements of the package delivery industry” as discussed in Williams (column 2, lines 29-33). Such improvements correlate to the improvements discussed in Pettersson (¶ 146) and in Tian (column 24, lines 19-28).


Regarding claim 3, the combination of Pettersson, Tian and Williams disclose the system of claim 1 … [with] the control circuit. 
Pettersson further discloses evaluating each of the multiple potential packaging combinations is further configured to identify a first shipping package that has a length, width, and depth that are greater than: a greatest length any of the one or more products of the order shipment being evaluated, a greatest width of any of the one or more products of the order shipment being evaluated, and a greatest depth of any of the one or more products of the order shipment being evaluated (Pettersson, ¶ 50, if a main design is used to produce a rectangular box, a formula may take a desired length, width and height for the assembled box), (Id., ¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items).

Regarding claim 6, the combination of Pettersson, Tian and Williams disclose the system of claim 1 … [with] the control circuit. 
Pettersson further discloses …grouping the first number of different packages defines a number of groups equal to the second number of different shipping package sizes to be available at… (Pettersson, ¶ 49, a hierarchy can be established within the design groups. For example, main design 304a has multiple packaging designs 306 defined therein… For example, different packaging designs 306 may relate to the same main design with length, width, and height dimensions interchanged, added trays and separators within a design, or to other features or aspects common to a main design (main design groups organized by size)), (Id., ¶ 34, Determining and selecting packaging designs (discloses packages to be considered for use comprising different types) can be based on packaging product information and defined packaging), (Id., ¶ 40, computer system 104 and/or packaging production machine 102 utilize all or some of the information from data store 106 to optimize which types and/or sizes of packaging templates are to be made by packaging production machine 102).
While suggested, Pettersson does not explicitly disclose …the first distribution facility
However, Tian discloses …the first distribution facility (Tian, column 8, lines 5-11, if an agent is directed to transport one or more items within the facility during picking 140, such as in a tote, but the items do not all fit in the tote, the product dimension correction system may detect that one or more item dimension values associated with one or more of the items are inaccurate and may initiate correction), (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the distribution facility elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.

Regarding claim 7, Pettersson discloses a method of evaluating packaging combinations, comprising: an evaluation control circuit: … accessing packaging information of each of a first number of different shipping packages to be considered for use… wherein the first number of different shipping packages comprising different package types… (Pettersson, ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 28, Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory (discloses memory), as discussed in greater detail below), (Id., ¶ 34, Determining and selecting packaging designs (discloses packages to be considered for use comprising different types) can be based on packaging product information and defined packaging), (Id., ¶ 40, computer system 104 and/or packaging production machine 102 utilize all or some of the information from data store 106 to optimize which types and/or sizes of packaging templates are to be made by packaging production machine 102);
identifying a second number of different shipping package sizes to be used… to ship products and…, wherein the second number of different shipping package sizes is a subset of and less than the first number of the different shipping packages that are available and to be considered to be acquired…, and wherein the second number of different shipping package sizes is the limit of the number of different sized shipping packages… (Id., ¶ 114, it may be that the score values from Table 2 are used to limit the number of solutions (discloses limiting the different sizes of packaging to a second number (i.e. subset) of different packaging sizes) for additional or final consideration. Further, a design group 302 may include a number of different main designs 304 and a number of packaging designs 306 as sub-designs within a main design 302. Indeed, there may easily be dozens, if not hundreds or thousands, of possible options that may be scored and considered. Thus, the score value is used to identify a top set of solutions, such as, for example, the top ten solutions), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 79, For example, packaging materials (e.g., fanfold or rolled corrugated materials) may be available in only certain widths (discloses fixed number of different sizes)), (Id., ¶ 85, restrictions or constraints may limit or require a particular packaging production machine be used to produce the design, or that a particular quality of fanfold material be used. Of course other considerations can be used in identifying restrictions or constraints. Thus, a restriction or constraint may be used to specify conditions that, when existing, exclude the particular design from further consideration or use (discloses subset of total available shapes/sizes)); 
identifying multiple different potential packaging combinations, wherein each of the different potential packaging combinations comprises different subsets of packages from the first number of different shipping packages, wherein each of the different potential packaging combinations includes different packages than the other different potential package combinations, and each of thePage 3 of 17Application No. 15/251,585Amendment different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), ((Id., ¶ 79, For example, packaging materials (e.g., fanfold or rolled corrugated materials) may be available in only certain widths (further discloses fixed number)), (Id., ¶ 40, to facilitate the use of production architecture 100 in identifying appropriate packaging for an object, any of a number of different designs or types of packaging may be considered (discloses greater than fixed number of available sizes));
While suggested, Pettersson does not explicitly disclose … and each of thePage 3 of 17Application No. 15/251,585Amendment different potential packaging combinations has a number of packages equal to the second number of different shipping package sizes.
However, Pettersson does disclose a subset of 10 different shipping package sizes (see Table 2, above).
Pettersson further discloses a plurality of different potential packaging combinations (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together).
One of ordinary skill in the art would have recognized that applying the known technique of limiting subsets of packaging combinations to 10 designs (Pettersson, Table 2) would have yielded predictable results (KSR Rationale D (See MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying uniform numbers of designs to each subset would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting standardization that would allow more efficient packaging operations.
Pettersson further discloses …evaluating each of the multiple potential packaging combinations relative to each of… over one or more predefined periods of time based on the product dimensions of each product in each product order… of one or more of the shipment packages of the potential packaging combination being evaluated (Id., ¶ 34, embodiments of the invention can efficiently and automatically determine and select optimal packaging designs to produce packaging products), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 127, the production architecture 100 can facilitate production of two or more templates substantially in parallel (discloses period of time) on each production track (e.g., production tracks 102A, 102B, and 102C). Tiling templates during production can be performed a part of automatically optimizing production of packaging products based on stored and/or real-time information… packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 138, The optimized box sizes may be chosen based on one or more of the suitability of each box size for each item (discloses box based on product dimensions)); 
obtaining a utilization rate of each of the multiple packaging combinations based on the evaluation of each…  (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses historic orders, utilization rate)), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202));
 identifying two or more of the multiple potential packaging combinations that satisfy a utilization threshold corresponding to the utilization rates, and identify a predicted cost to acquire and utilize each of the identified two or more potential packaging combinations (Id., ¶ 34, embodiments of the invention can efficiently and automatically determine and select optimal packaging designs to produce packaging products), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses utilization rate)), (Id., ¶ 140, Determining how to allocate box production can also include comparing dimensions of box templates or blanks that are to be tiled, and ensuring that the dimensions for each template/blank are within specified thresholds (discloses threshold) of one another. If the dimensions are not within specified thresholds of one another, act 905 can include modifying the design of one or more of the box templates or blanks so that they fall within the specified thresholds), (Id., ¶ 86, Method 600 includes an act of assigning preferences/priorities/costs (act 604)), (Id., Figure 6, Figure shows calculation of material costs (step 609)),
 	selecting, based on the evaluation of each of the multiple potential packaging combinations, a first potential packaging combination of the multiple potential packaging combinations satisfying the utilization threshold, having the second number of different shipping package sizes and having a lowest predicted utilization cost, wherein the first potential packaging combination comprises multiple different sizes of packages that are to be received at and stored… in shipping products (Id., ¶ 138, Method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items... The optimized box sizes may be chosen based on one or more of the suitability of each box size for each item, the ability of the box sizes to be tiled together (discloses based on the evaluation of selected packaging combinations), the type and/or dimensions of available production machines, cost considerations (lowest cost), user preference), (Id., ¶ 34, Determining and selecting packaging designs can be based on packaging product information and defined packaging designs (discloses fixed number of available package sizes)), (Id., ¶ 74, however, as the dimensions are input into a formula in a particular form, the size and shape of the two-dimensional template that may be folded to produce the box of the specified size may be varied. In some cases, the width and length of the template can change based on the particular combination of length/width/height dimensions. Particularly where a packaging production machine has access to a limited set of types of materials (discloses fixed number of different packaging sizes) (e.g., fanfold or rolled corrugated board of particular widths), the size of the template may make a difference in the overall cost to produce the box), (Id., ¶ 85, restrictions or constraints may limit or require a particular packaging production machine be used to produce the design, or that a particular quality of fanfold material be used. Of course other considerations can be used in identifying restrictions or constraints. Thus, a restriction or constraint may be used to specify conditions that, when existing, exclude the particular design from further consideration or use), (Peterson, ¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size (discloses different sizes of packages) for packaging a second one or more items in the plurality of items...), (Id., ¶ 52, referring to FIG. 5A, packaging materials table 501 indicates aspects of one or more packaging materials that are available within production architecture 100, some of which may be available (discloses availability for use) at packaging production machine 102); 
…packages of the first potential packaging combination for use… (Petersson, ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 34, Determining and selecting packaging designs can be based on packaging product information and defined packaging designs); 
utilizing… the ordered packages… (Id., ¶ 138, method 900 includes an act of selecting (discloses selection) a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items (discloses evaluation) in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...), (Id., ¶ 3, with the increasing availability of merchandise, products, and other items not only locally, but also through a global market, the needs to properly package such materials for shipment (discloses packaging products to be shipped) and delivery have never been more important); 
and… by the evaluation control circuit… of the use of the packages of the selected first potential packaging combination used to fulfill the product orders relative to one or more of the multiple packaging combinations prior to ordering further packages for use in shipping products from… (Id., ¶ 138, Method 900 includes an act of selecting (discloses selection) a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items (discloses evaluation) in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...), (Id., ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 101, accordingly, a real time design optimization system can consider a number of the design-related features before (discloses prior to) identifying an optimal design); 
grouping the first number of different shipping packages into multiple different groups according to size, and wherein identifying the multiple different potential packaging combinations further identifies a limited subset of the first number of different shipping packages from which the multiple potential packaging combinations are identified such that each of the multiple potential packaging combinations includes at least one shipping packaging size from each of the multiple different groups (Id., ¶ 45, Packaging production information 111 can define the size of a packaging product (e.g., a box)...the other information can include a quantity of boxes to produce, a selected design group, etc.), (Id., ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses multiple packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together), (Id., ¶ 47, Method 200 includes an act of accessing a plurality of different packaging designs, each of the plurality of different packaging designs indicating values for a combination of packaging production characteristics, the indicated values for the combination of packaging production characteristics to be used when producing a packaging product in accordance with the packaging design (act 202)), (Id., ¶ 83, Each main design 304 and packaging design sub-group 306 may have a formula for calculating the size of the packaging template such that a wide range of packaging sizes may be evaluated... by selecting one design group, one or more other design groups and the main and/or packaging designs 304, 306 therein may also be considered), (Id., ¶ 82, in packaging design table 301, no dimensions are included for design groups 302, main designs 304, or packaging designs 306. While this is merely optional (discloses, as an option, grouping by size), the exclusion of dimensions may allow for a broader range of packaging to be considered).
While suggested, Pettersson does not disclose …for each of multiple different distribution facilities… at a first distribution facility of the multiple different distribution facilities… that are considered to be acquired from shipping package suppliers and used in shipping products from the first distribution facility; …at the first distribution facility to ship products and that are to be received from the one or more package suppliers, stored at and utilized in shipping products from the first distribution facility… from the one or more shipping package suppliers… to be stocked at the first distribution facility and used in shipping products from the first distribution facility; …thousands of historic order shipments… ...fulfilled from the first distribution facility…  of the thousands of historic order shipments… relative to an interior dimension; …of the thousands of historic order shipments; …stored at the first distribution facility and used at the first distribution facility…; ordering and receiving, from at least one of the one or more shipping package suppliers… at the first distribution facility; …at the first distribution facility... to physically package products and ship the packaged products from the first distribution facility; …repeating… the evaluation… the first distribution facility.
However, Tian discloses …for each of multiple different distribution facilities… at a first distribution facility of the multiple different distribution facilities… that are considered to be acquired from shipping package suppliers and used in shipping products from the first distribution facility (Tian, column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses packaging received from suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 8, lines 5-11, if an agent is directed to transport one or more items within the facility during picking 140, such as in a tote, but the items do not all fit in the tote, the product dimension correction system may detect that one or more item dimension values associated with one or more of the items are inaccurate and may initiate correction), (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available), (Id., column 9, lines 19-26,  Automated product dimension correction, as described herein in various embodiments, may be utilized (discloses utilizing) in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like);
…at the first distribution facility to ship products and that are to be received from the one or more package suppliers, stored at and utilized in shipping products from the first distribution facility… from the one or more shipping package suppliers… to be stocked at the first distribution facility and used in shipping products from the first distribution facility (Id., column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses packaging received from suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 8, lines 5-11, if an agent is directed to transport one or more items within the facility during picking 140, such as in a tote, but the items do not all fit in the tote, the product dimension correction system may detect that one or more item dimension values associated with one or more of the items are inaccurate and may initiate correction), (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available);
fulfilled from the first distribution facility… relative to an interior dimension… (Tian, column 29, lines 22-28, For example, an ideal container may be one having the same interior dimensions (discloses relative to an interior dimension) as that of a three-dimensional bounding box having sufficient length, width, and height to contain all of the items in the item package, as described earlier. The operations illustrated in FIG. 6 may be applied to this ideal container, rather than a recommended container chosen from available containers in the facility to determine excess shipping costs associated with not having an ideally sized container for the item package), (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like); 
…stored at the first distribution facility and used at the first distribution facility… (Id., column 8, lines 61-66, a system configured to implement product dimension correction may, in some embodiments, also be configured to instruct or recommend the selection, from among available containers, of a container in which to place one or more items, or a portal or path through which to convey the items, during the receiving 180, storing in inventory 130, picking 140, sorting 150, packing 160, or shipping 170 operations described above (discloses packaging stocked for use in a distribution facility)), (Id., column 29, lines 9-16,  On the other hand, if report data indicates that the reason a particular recommended container was not used for a large number of item packages is that it was not available, the package performance analyzer may instead be configured to recommend that more of the particular container type be stocked and/or assembled for use in the facility (further discloses packaging stocked for use in a distribution facility) or in the particular processing path for which it was not available);
ordering and receiving, from at least one of the one or more shipping package suppliers… at the first distribution facility; …at the first distribution facility (Tian, column 6, lines 61-67, In addition, when a particular item or type of packaging material may be supplied from multiple suppliers (discloses suppliers), the item dimension values for those items may be adjusted as appropriate based on the supplier if variations based on the supplier occur), (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like); 
…at the first distribution facility... to physically package products and ship the packaged products from the first distribution facility  (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like), (Id., column 7, lines 42-50, Note that not every fulfillment facility may include both sorting and packing stations. In certain embodiments agents may transfer picked items directly to a packing station, such as packing station 160, while in other embodiments, agents may transfer picked items to a combination sorting and packing station (not illustrated). This may result in a stream and/or batches of picked items for multiple incomplete or complete orders being delivered to sorting 150 for sorting into their respective orders for packing 160 and shipping 170 (discloses packing and shipping), according to one embodiment);
…repeating… the evaluation… the first distribution facility (Id., column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like), (Id., column 12, lines 18-30, In some embodiments, the product dimension correction system may begin its recommendation process by determining if the items will fit in the smallest available container, or through the smallest portal or path, and if not, repeating (discloses repeating the evaluations) its determination for each other container, portal, or path in turn, from smallest to largest, until determining that the items will fit into one of the containers or through one of the portals or paths). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the supplier and physical packaging, interior dimension and shipping elements of Tian in the analogous art of package performance analysis. 
The motivation for doing so would have been to “improve the performance of packaging-related and shipping-related operations” as discussed in Tian (column 24, lines 19-28). Such improvements correlate to the improvements discussed in Pettersson (¶ 146). 
The combination of Pettersson and Tian does not explicitly disclose …thousands of historic order shipments… of the thousands of historic order shipments; …of the thousands of historic order shipments
However, Williams discloses …thousands of historic order shipments… of the thousands of historic order shipments; …of the thousands of historic order shipments (Williams, column 1, lines 32-38, in recent years, the overnight package delivery industry has grown to the point where there is a relatively short period of time to collect, sort and deliver hundreds of thousands of packages (discloses thousands of orders) in order to meet the promised delivery deadlines. The main requirements of conveyor systems used in the package delivery industry are the ability to run reliably with minimal preventive maintenance and the capacity to handle heavy loads with frequent starting and stopping, all in a system located within a minimum of space). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson and the supplier and physical packaging, interior dimension and shipping elements of Tian to include the thousands of historical orders element of Williams in the analogous at of package handling for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Pettersson, Tian and Williams disclose the method of claim 7. 
Pettersson further discloses wherein the evaluating each of the multiple potential packaging combinations further comprises: identifying a first shipping package that has a length, width, and depth that are greater than: a greatest length any of the one or more products of the order shipment being evaluated, a greatest width of any of the one or more products of the order shipment being evaluated, and a greatest depth of any of the one or more products of the order shipment being evaluated (Pettersson, ¶ 50, if a main design is used to produce a rectangular box, a formula may take a desired length, width and height for the assembled box), (Id., ¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine, the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items).

Regarding claim 12, the combination of Pettersson, Tian and Williams disclose the method of claim 7. 
Pettersson further discloses wherein the grouping the first number of different shipping packages comprises defining a number of groups equal to the second number of different shipping package sizes to be available at… (Pettersson, ¶ 49, a hierarchy can be established within the design groups. For example, main design 304a has multiple packaging designs 306 defined therein… For example, different packaging designs 306 may relate to the same main design with length, width, and height dimensions interchanged, added trays and separators within a design, or to other features or aspects common to a main design (main design groups organized by size)).
While suggested, Pettersson does not explicitly disclose …wherein the grouping the first number of different shipping packages comprises defining a number of groups equal to the second number of different shipping package sizes to be available at the first distribution facility.
However, Pettersson does disclose a subset of 10 different shipping package sizes (see Table 2, above).
Pettersson further discloses a plurality of different potential packaging combinations (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together).
One of ordinary skill in the art would have recognized that applying the known technique of limiting subsets of packaging combinations to 10 designs (Pettersson, Table 2) would have yielded predictable results (KSR Rationale D (See MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) to arrive at a number of groups equal to the second number of package sizes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying a number of groups equal to the second number of different package sizes would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting standardization that would allow more efficient packaging operations.
While suggested Pettersson does not explicitly disclose …the first distribution facility.
However, Tian discloses …the first distribution facility (Tian, column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the distribution facility elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Pettersson, Tian and Williams disclose the system of claim 7. 
Pettersson further discloses wherein the control circuit further identifies, based on the thousands of historic order shipments, a quantity of packages of each package of the first potential packaging combination to order for…, and in ordering the packages of the first potential packaging combination orders the determined quantities of each of the packages of the first potential packaging combination (Pettersson, ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses historic orders)), (Id., ¶ 138, Method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items), (Id., ¶ 45, For example, the other information can include a quantity of boxes to produce (discloses determined quantity), a selected design group, production conditions, available packaging production machines, production time cost, etc.). 
While suggested Pettersson does not explicitly disclose …the first distribution facility.
However, Tian discloses …the first distribution facility (Tian, column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the distribution facility elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.

Regarding claim 15, the combination of Pettersson, Tian and Williams disclose the method of claim 7. 
Pettersson further discloses further comprising: identifying a quantity of each package of the first potential packaging combination to order for…, and wherein the ordering the packages of the first potential packaging combination comprises ordering the determined quantities of each of the packages of the first potential packaging combination (Pettersson, ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (discloses historic orders)), (Id., ¶ 138, Method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items), (Id., ¶ 45, For example, the other information can include a quantity of boxes to produce (discloses determined quantity), a selected design group, production conditions, available packaging production machines, production time cost, etc.).
While suggested Pettersson does not explicitly disclose …the first distribution facility.
However, Tian discloses …the first distribution facility (Tian, column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the distribution facility elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.

Regarding claim 17, the combination of Pettersson, Tian and Williams disclose the system of claim 1. 
Pettersson further discloses …wherein for each of the different potential package combinations, each shipping package of the respective potential packaging combination has a different size than each of the other shipping packages of the respective potential packaging combination (Pettersson, Fig. 5A, Figure depicts packaging combination with packages of different sizes).


    PNG
    media_image3.png
    218
    479
    media_image3.png
    Greyscale




Regarding claim 18, the combination of Pettersson, Tian and Williams disclose the system of claim 1. 
While suggested, Pettersson does not explicitly disclose …wherein the second number of different shipping package sizes is less than half of the first number of different shipping packages.
However, Pettersson does disclose a subset of 10 different shipping package sizes (see Table 2, above).
Pettersson further discloses a plurality of different potential packaging combinations (Id., ¶ 127, packaging design table 301, or a separate data structure, can contain information about possible combinations (discloses packaging combinations) and arrangements of design groups 302, main designs 304, and/or packaging designs 306 that can be tiled together).
One of ordinary skill in the art would have recognized that applying the known technique of limiting subsets of packaging combinations to 10 designs (Pettersson, Table 2) would have yielded predictable results (KSR Rationale D (See MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of limiting subsets of packaging combinations to 10 designs to the teachings of arranging the plurality of packaging combinations (Pettersson, ¶ 127) to arrive at a number of packages in a second group equal to less than half of the number of different packages in the first group of packages would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combination limiting features into similar systems. Further, applying a number of packages in the second group equal to less than half the number of the different packages in the first group would have been recognized by those of ordinary skill in the art as resulting in an improved system by promoting simplification that would allow more efficient packaging operations. 

Regarding claim 19, the combination of Pettersson, Tian and Williams disclose the system of claim 1. 
Pettersson further discloses …wherein the control circuit, in identifying the multiple different potential packaging combinations, is further configured to identify that at least a first package is pre-selected, and identifies the multiple different potential package combinations such that each of the multiple potential packaging combinations includes the pre-selected first package (Pettersson, ¶ 39, Computer system 104 includes optimization module 112 (discloses evaluation control circuit). Generally, optimization module 112 is configured to optimize production of packaging products. In some embodiments, optimization module 112 includes real-time packaging product design functionality), (Id., ¶ 10, After selecting the pair of box sizes, the computer system generates box production instructions which indicate how to tile production of a box of the first box size (discloses preselected first package size) with a box of the second box size at the packaging production machine. The computer system then sends the box production instructions to the packaging production machine), (Id., ¶ 25, The computer system then selects a pair of box sizes for tiled production at a packaging production machine. The pair of box sizes, which satisfy the packaging requirements for the identified items, include a first box size for packaging a first item and a second box size for packaging a second item).




Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Tian and Williams and further in view of E.M. Allen et al., U.S. Patent No. 3,477,562 [hereinafter Allen]. 


Regarding claim 2, the combination of Pettersson, Tian and Williams disclose the system of claim 1. 
Pettersson further discloses and obtain an average of the predicted order shipment utilization rates for each of the multiple potential packaging combinations (Pettersson, ¶ 120, the values obtained for the score can be based on a sum of normalized values; however, average scores, cost values, weighted sums, or other algorithms or manners for computing a total score may be used), (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (utilization rate)). 
The combination of Pettersson, Tian and Williams does not disclose wherein the control circuit in obtaining the utilization rate of each of the multiple potential packaging combinations is further configured to: obtain, for each order shipment evaluated for each potential package combination, predicted order shipment utilization rates defining a percentage of an interior volume of a selected shipping package size of a potential packaging combination being evaluated that would have been utilized in shipping the products of an order shipment. 
However, Allen discloses wherein the control circuit in obtaining the utilization rate of each of the multiple potential packaging combinations is further configured to: obtain, for each order shipment evaluated for each potential package combination, predicted order shipment utilization rates defining a percentage of an interior volume of a selected shipping package size of a potential packaging combination being evaluated that would have been utilized in shipping the products of an order shipment (Allen, column 3, line 74 - column 4, line 7, Thus, the initial volume of the bag is considerably, typically at least 5, usually about 10 to 30, rarely more than 40 percent, basis the finished package, larger than the volume of the finished package. A loosely filled bag of compacted material is difficult to handle and allows the compacted pigment to crumble upon handling. Thus, this invention provides a finished package wherein the compacted pigment snugly fills the entire volume of the bag). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging utilization elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include the volume consideration elements of Allen in the analogous art of packaging compacted material. 
The motivation for doing so would have been to improve the ability to have products “conveniently and inexpensively shipped and handled” as discussed in Allen (column 1, lines 67-69). 

Regarding claim 8, the combination of Pettersson, Tian and Williams disclose the method of claim 7. 
Pettersson further discloses and obtaining an average of the predicted order shipment utilization rates for each of the multiple potential packaging combinations (Pettersson, ¶ 120, the values obtained for the score can be based on a sum of normalized values; however, average scores, cost values, weighted sums, or other algorithms or manners for computing a total score may be used), (Id., ¶ 37, As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data (utilization rate)). 
The combination of Pettersson, Tian and Williams does not disclose wherein the obtaining the utilization rate of each of the multiple potential packaging combinations further comprises: obtaining, for each order shipment evaluated for each potential package combination, predicted order shipment utilization rates defining a percentage of an interior volume of a selected shipping package size of a potential packaging combination being evaluated that would have been utilized in shipping the products of an order shipment. 
However, Allen discloses wherein the obtaining the utilization rate of each of the multiple potential packaging combinations further comprises: obtaining, for each order shipment evaluated for each potential package combination, predicted order shipment utilization rates defining a percentage of an interior volume of a selected shipping package size of a potential packaging combination being evaluated that would have been utilized in shipping the products of an order shipment (Allen, column 3, line 74 - column 4, line 7, Thus, the initial volume of the bag is considerably, typically at least 5, usually about 10 to 30, rarely more than 40 percent, basis the finished package, larger than the volume of the finished package. A loosely filled bag of compacted material is difficult to handle and allows the compacted pigment to crumble upon handling. Thus, this invention provides a finished package wherein the compacted pigment snugly fills the entire volume of the bag). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging utilization elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include to include the volume consideration elements of Allen in the analogous art of packaging compacted material for the same reasons as stated for claim 2. 


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Tian and Williams and further in view of McManus et al., U.S. Publication No. 2008/0245676 [hereinafter McManus]. 


Regarding claim 4, the combination of Pettersson, Tian and Williams disclose the system of claim 3.
The combination of Pettersson, Tian and Williams does not disclose wherein the control circuit in evaluating each of the multiple potential packaging combinations is further configured to identify the first shipping package that further has an interior volume greater than a sum of volumes of all of the products of the order shipment being evaluated. 
However, McManus discloses wherein the control circuit in evaluating each of the multiple potential packaging combinations is further configured to identify the first shipping package that further has an interior volume greater than a sum of volumes of all of the products of the order shipment being evaluated (McManus, ¶ 16, the container package including an overpack enclosing an interior volume and adapted for leak-tight sealing of the interior volume against an exterior environment of the container package, the interior volume being adapted to hold the at least one vessel therein). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging utilization and combination elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include to include the volume elements of McManus in the analogous art of material containment systems. 
The motivation for doing so would have been to improve the ability of “storage and/or transport of materials” and to improve “security systems useful for controlling the transport and/or access to packages” as discussed in McManus (¶ 15). 

Regarding claim 10, the combination of Pettersson, Tian and Williams disclose the method of claim 9. 
The combination of Pettersson, Tian and Williams does not disclose wherein the evaluating each of the multiple potential packaging combinations further comprises: identifying the first shipping package that further has an interior volume greater than a sum of volumes of all of the products of the order shipment being evaluated.
However, McManus discloses wherein the evaluating each of the multiple potential packaging combinations further comprises: identifying the first shipping package that further has an interior volume greater than a sum of volumes of all of the products of the order shipment being evaluated (McManus, ¶ 16, the container package including an overpack enclosing an interior volume and adapted for leak-tight sealing of the interior volume against an exterior environment of the container package, the interior volume being adapted to hold the at least one vessel therein). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging utilization and combination elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include to include the volume elements of McManus in the analogous art of material containment systems for the same reasons as stated for claim 4.


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Tian and Williams and further in view of Bezanson et al., U.S. Patent No. 8,000,988 [hereinafter Bezanson].


Regarding claim 14, the combination of Pettersson, Tian and Williams disclose the system of claim 1. 
Pettersson further discloses … one or more of the packages of the selected package combination (¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...).
Pettersson does not explicitly disclose at least one of the first distribution facilities.
However, Tian further discloses at least one of the first distribution facilities (Tian, column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the supplier and physical packaging, interior dimension and shipping elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.
The combination of Pettersson, Tian and Williams, does not explicitly disclose further comprising one or more product ordering systems which receive the product orders from customer interface units to be fulfilled by…
However, Bezanson discloses further comprising one or more product ordering systems which receive the product orders from customer interface units to be fulfilled by… (Bezanson, ¶ column 5, lines 57- 64, stored inventory may be picked or retrieved from within the fulfillment center for a variety of reasons. For a fulfillment center that is configured to prepare and ship items in response to customer orders (discloses receiving product orders), the occurrence of such orders may result in retrieval of items, although items may also be retrieved to be returned to a supplier, relocated within the fulfillment center or conveyed to a different fulfillment center, or discarded, liquidated or otherwise disposed of), (Id., column 6, lines 60-67, In other embodiments, the identifying information may minimally encode an identifier unique to the given shipment 310. Such an identifier may be associated with one or more records corresponding to the given shipment 310 that may be stored within fulfillment center 300 or elsewhere within the enterprise, such as in an ordering or production database (discloses product ordering systems). The stored record(s) may include a variety of information pertinent to the given shipment 310, including information about the shipment's contents, the status of the corresponding order, the intended destination 120 of the shipment, and/or any other information pertinent to the shipment 310 or its contents), (Id., column 1, line 14-18, For example, a global, web-based or brick-and-mortar retail sales operation (discloses customer interface units) may routinely ship packages containing customer orders around the world).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include to include the supplier and physical packaging and shipping elements of Bezanson in the analogous art of selecting shipping methods based on shipping activity.
The motivation for doing so would have been to improve a method of packaging “such that it optimizes an objective or cost function, where the objective function takes into account a cost of shipping the given shipment as well as a difference between the current state of the event model and a desired or target state of the event model” as discussed in Bezanson (column 1, lines 62-68).

Regarding claim 16, the combination of Pettersson, Tian and Williams disclose the method of claim 7. 
Pettersson further discloses … one or more of the packages of the selected package combination (¶ 138, method 900 includes an act of selecting a pair of box sizes for tiled production at a packaging production machine (discloses first potential packaging combination), the pair of box sizes including a first box size for packaging a first one or more items in the plurality of items and including a second box size for packaging a second one or more items in the plurality of items...).
Pettersson does not explicitly disclose at least one of the first distribution facilities.
However, Tian further discloses at least one of the first distribution facilities (Tian, column 9, lines 19-26, Automated product dimension correction, as described herein in various embodiments, may be utilized in a number of different facilities and situations, including, but not limited to materials handling facilities, order fulfillment centers, rental centers, distribution centers (discloses distribution facilities), packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson to include the supplier and physical packaging, interior dimension and shipping elements of Tian in the analogous art of package performance analysis for the same reasons as stated for claim 1.
The combination of Pettersson, Tian and Williams does not explicitly disclose further comprising one or more product ordering systems which receive the product orders from customer interface units to be fulfilled by…
However, Bezanson discloses further comprising one or more product ordering systems which receive the product orders from customer interface units to be fulfilled by… (Bezanson, ¶ column 5, lines 57- 64, stored inventory may be picked or retrieved from within the fulfillment center for a variety of reasons. For a fulfillment center that is configured to prepare and ship items in response to customer orders (discloses receiving product orders), the occurrence of such orders may result in retrieval of items, although items may also be retrieved to be returned to a supplier, relocated within the fulfillment center or conveyed to a different fulfillment center, or discarded, liquidated or otherwise disposed of), (Id., column 6, lines 60-67, In other embodiments, the identifying information may minimally encode an identifier unique to the given shipment 310. Such an identifier may be associated with one or more records corresponding to the given shipment 310 that may be stored within fulfillment center 300 or elsewhere within the enterprise, such as in an ordering or production database (discloses product ordering systems). The stored record(s) may include a variety of information pertinent to the given shipment 310, including information about the shipment's contents, the status of the corresponding order, the intended destination 120 of the shipment, and/or any other information pertinent to the shipment 310 or its contents), (Id., column 1, line 14-18, For example, a global, web-based or brick-and-mortar retail sales operation (discloses customer interface units) may routinely ship packages containing customer orders around the world).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the packaging combination elements of Pettersson, the physical packaging and shipping elements of Tian and the historic order elements of Williams to include to include the supplier and physical packaging and shipping elements of Bezanson in the analogous art of selecting shipping methods based on shipping activity for the same reasons as stated for claim 14.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersson et al., U.S. Publication No. 2015/0363725, discloses systems and methods for flexible sourcing systems. 
Avery, U.S. Patent No. 5,144,897 discloses a shipping package combination. 
Berger et al., U.S. Patent No. 8,279,067 discloses securing, monitoring and tracking shipping containers. 
Erie et al., U.S. Patent No. 9,269,065 discloses automated product shipment with carrier quality feedback. 
Spiegel et al., U.S. Publication No. 2006/0136237 discloses a method and system for anticipatory package shipping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624          
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624